Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment has been considered and entered for the record.  

Specification
Applicant’s amendment to the specification has been considered and entered for the record. 


Terminal Disclaimer
The terminal disclaimer filed on 04/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/005,308 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 04/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,994,889 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest an environmental-localizing cap system that includes a plurality of environment-localizing caps including plurality of seals arranged in an array, forming an array of environment-localizing caps, the array of environment-localizing caps arranged to align with the array of wells so that each of the caps separately cover a top surface of a different associated well in the array of wells and separately seals the top surface of the different associated well in the array of wells, wherein each cap directly seals the entire top surface of the different associated well and wherein each seal overlaps a portion of the top microplate, a plurality of conduit structures coupled to the plurality of environment-localizing caps, a first subset of the plurality of conduit structures arranged to carry incoming materials to at least a first well through the environment-localizing cap associated with the at least the first well, and a second subset of the plurality of conduit structures arranged to carry outgoing materials from at least a second well through the environment-localizing cap associated with the at least the second well, wherein the plurality of environment-localizing caps is linked by conduit connections to the plurality of fluidic structures within the plurality of environment-localizing caps, and wherein the array of environment-localizing caps fitted with the array of wells create a separate controlled fluidic and gas environment in each well.  These limitations are in combination with the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799